Electronically Filed
                                                        Supreme Court
                                                        SCOT-XX-XXXXXXX
                                                        01-FEB-2022
                                                        08:12 AM
                                                        Dkt. 66 ODSLJ



                          SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I
_________________________________________________________________

                        IN THE PETITION OF

  ASSOCIATION OF UNIT OWNERS OF 988 HALEKAUWILA FOR DECLARATORY
                      RELIEF AND FOR HEARING
_________________________________________________________________

     APPEAL FROM THE HAWAI#I COMMUNITY DEVELOPMENT AUTHORITY

   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon review of appellant Association of Unit Owners of

988 Halekauwila’s (“AOUO”) appeal from the Hawai‘i Community

Development Authority’s (“HCDA”) July 7, 2021 “Findings of Fact,

Conclusions of Law, and Decision and Order Denying Petition for

Declaratory Relief and For Hearing,” and the record, it appears

that this court lacks appellate jurisdiction over the appeal.

          HRS § 206E-5.6 governs appeals of contested cases of

the HCDA regarding the acceptance of a developer’s proposal to

develop lands under the authority’s control.     HRS § 206E-5.6(h)

specifically provides for an appeal from a contested case

directly to the supreme court from a HCDA final decision and
order or a preliminary ruling:
                Any party aggrieved by a final decision of the
          authority regarding the acceptance of a developer’s
          proposal to develop lands under the authority’s
          control may seek judicial review of the decision
          within thirty days. Chapter 91 shall apply to the
          judicial review except where chapter 91 conflicts with
          this chapter, in which case this chapter shall apply.
          Any other law to the contrary notwithstanding,
          including chapter 91, any contested case under this
          chapter shall be appealed from a final decision and
          order or a preliminary ruling that is of the nature
          defined by section 91-14(a) upon the record directly
          to the supreme court for final decision. Only a
          person aggrieved in a contested case proceeding
          provided for in this chapter may appeal from the final
          decision and order or preliminary ruling. For the
          purposes of this section, the term “person aggrieved”
          includes an agency that is a party to a contested case
          proceeding before that agency or another agency.

(Emphasis added.)

          Here, the HCDA’s July 7, 2021 decision and order

denying the AOUO’s petition for declaratory relief was not issued

as a result of a contested case proceeding or in a proceeding in

which a hearing was required.      See HRS § 91-1 (a contested case

proceeding is “a proceeding in which the legal rights, duties, or

privileges of specific parties are required by law to be

determined after an opportunity for agency hearing”); HAR §§ 15-

219-84 and 15-219-85; Bush v. Hawaiian Homes Comm’n, 76 Hawai#i

128, 134, 870 P.2d 1272, 1278 (1994) (“If the statute or rule

governing the activity in question does not mandate a hearing

prior to the administrative agency’s decision-making, the actions

of the administrative agency are not ‘required by law’ and do not

amount to ‘a final decision or order in a contested case.’”).

Although HRS § 206E-5.6(h) provides authorization for a direct

                                    2
appeal to this court from a final decision and order of a

contested case proceeding or a preliminary ruling that is of the

nature defined by HRS § 91-14(a), neither apply here.     Thus, HRS

§ 206E-5.6 does not provide the AOUO with the basis from which to

appeal the HCDA’s July 7, 2021 decision and order directly to

this court.   See, e.g., In the Petition of Tawhiri Power LLC, 126

Hawai#i 242, 269 P.3d 777 (App. 2012).    This court lacks

appellate jurisdiction over the appeal.

          IT IS HEREBY ORDERED that appellate court case number

SCOT-XX-XXXXXXX is dismissed for lack of appellate jurisdiction.

          DATED:   Honolulu, Hawai#i, February 1, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Todd W. Eddins




                                 3